

117 HR 1654 IH: District of Columbia Membership on Capitol Police Board Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1654IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Ms. Norton introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide for the membership of the Chief of the Metropolitan Police Department of the District of Columbia on the Capitol Police Board on an ex-officio, nonvoting basis.1.Short titleThis Act may be cited as the District of Columbia Membership on Capitol Police Board Act. 2.Membership of Chief of Metropolitan Police Department of the District of Columbia on Capitol Police BoardSection 1014(a)(2) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1901 note) is amended—(1)in the first sentence, by striking and the Architect of the Capitol, and inserting the Architect of the Capitol, and the Chief of the Metropolitan Police Department of the District of Columbia,; and(2)in the second sentence, by inserting and the Chief of the Metropolitan Police Department of the District of Columbia after Capitol Police.